          Case 1:20-cv-02569-PAE Document 22 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JACQUELYN MUSIELLO,

                                       Plaintiff,                       20 Civ. 2569 (PAE)
                        -v-
                                                                             ORDER
CBS CORPORATION, CBS RADIO INC.,
CBS SPORTS RADIO NETWORK INC.,
ENTERCOM COMMUNICATIONS CORP.,
DAN TAYLOR, MAGARET MARION, ABC
CORPORATIONS 1–5, and JOHN DOES 1–10,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On March 25, 2020, defendants removed this action from New York Supreme Court,

Bronx County. Dkt. 1. On April 24, 2020, plaintiff moved to remand the matter. Dkts. 14–16.

Defendants’ opposition to that motion, if any, is due by May 8, 2020. Separately, on May 1,

2020, counsel for plaintiff filed a letter seeking the Court’s assistance in obtaining, from

defendants, the list of current and former female employees—and, in particular, their current or

last known address—on which defendants relied in invoking this Court’s removal jurisdiction

under CAFA. Pursuant to the Court’s individual rules, the Court expects a response to this letter

from defendants by close of business on May 6, 2020. Finally, on April 30, 2020, defendant

CBS Corporation filed a motion to dismiss. Dkts. 18–21. The Court will hold this motion in

abeyance pending its resolution of the motion to remand and the related dispute identified in

plaintiff’s May 1 letter. If the Court denies the motion to remand, it will then set a briefing

schedule for responding to the motion to dismiss. In light of the pending motions, the initial

pretrial conference in this matter is adjourned to June 24, 2020 at 2 p.m.
        Case 1:20-cv-02569-PAE Document 22 Filed 05/05/20 Page 2 of 2



      SO ORDERED.

                                               PaJA.�
                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
Dated: May 5, 2020
       New York, New York




                                      2
